Judgment unanimously affirmed, with costs. The verdict on the questions of negligence and contributory negligence was sufficiently sustained by the evidence. Very likely it was error for the trial court on its own motion to strike out the evidence of plaintiff’s physician that in his opinion plaintiff was now able to work. This evidence was given on the interrogation of plaintiff’s counsel and there was no objection. But this evidence bore only on the question of damages, and the moderate amount of the verdict is sustainable as based on the nature and extent of the injuries, pain and suffering, the hospital expenses and loss of earnings, whether plaintiff was able to work seven months after the injury or not. Therefore, the error was not prejudicial or substantial. Present — Lazansky, P. J., Young, Kapper, Tompkins and Davis, JJ.